


AGREEMENT

AGREEMENT, dated February 1, 2008, among Clark-GLAC Investment, LLC, a Delaware
limited liability company, or its assigns (the “Purchaser”), the persons listed
on Schedule A hereto (each an “Insider” and collectively the “Insiders”) and
Global Logistics Acquisition Corporation, a Delaware corporation (the
“Company”).

RECITALS:

A. The Company will hold a special meeting of its stockholders to consider and
act upon, among other things, a proposal to adopt and approve the Stock Purchase
Agreement (“Acquisition Agreement”) dated May 18, 2007, as amended, among the
Company, The Clark Group, Inc. (“Clark”) and the stockholders of Clark,
providing for the sale by the stockholders of Clark of all of the outstanding
capital stock of Clark to the Company (the “Acquisition Proposal”). The
Purchaser is an affiliate of certain stockholders of Clark.

B. The Insiders and the Company have advised the stockholders of Clark that
certain persons who hold approximately 2,380,000 shares of the Company’s common
stock sold in the Company’s initial public offering (“Public Shares”) have
indicated their intention to vote against the Acquisition Proposal and convert
their Public Shares into a pro rata portion of the trust fund established for
the benefit of holders of Public Shares in connection with the initial public
offering (the “Converting Stockholders”).

C. In order to increase the likelihood of the approval of the Acquisition
Proposal, the Purchaser has agreed to purchase the Public Shares and to vote
such Public Shares in favor of the Acquisition Proposal at the special meeting,
all upon the terms and conditions set forth herein.

D. GLAC and its Chairman and President have advised the stockholders of Clark of
their belief that upon the acquisition of the Public Shares by the Purchaser and
the vote of such shares in favor of the Acquisition Proposal (i) a majority of
the Public Shares are expected to be voted in favor of the Acquisition Proposal,
and (ii) the 20% threshold of Public Shares whose holders must exercise their
conversion rights in order to defeat the Acquisition Proposal and cause the
liquidation of GLAC should not be reached.

IT IS AGREED:

1. Purchase of Shares. The Purchaser agrees to use commercially reasonable
efforts to purchase 2,380,000 shares of common stock, par value $0.0001, of the
Company from the Converting Stockholders prior to the special meeting at prices
reasonably acceptable to the Purchaser. Such purchases shall be effected in open
market transactions through a registered stock broker (or in non-market
transactions). Notwithstanding anything to the contrary herein, no such
purchases shall be made at any time if, at the time of placing an order to
purchase Public Shares, or, if purchases are to be made pursuant to a “10b5-1
Plan,” at the time such plan is instituted with a broker, the Purchaser is in
possession of material information regarding the Company or Clark that has not
been disclosed to the public. As consideration for the Purchaser’s purchase of
the Public Shares, the Company shall grant Purchaser demand and piggy-back
registration rights with respect to such shares, with such registration rights
being exercisable by Purchaser with respect to one-third (1/3) of the shares
beginning six months following

 

 

--------------------------------------------------------------------------------






closing of the transactions contemplated by the Acquisition Agreement and with
respect to the remaining two-thirds (2/3) of the shares beginning one (1) year
following closing of the transactions contemplated by the Acquisition Agreement
and, in each case, which are otherwise consistent with the registration rights
provided by the Company with respect to the founders shares as set forth in
Section 3 below.

2. Voting of Shares. The Purchaser agrees to maintain ownership of such shares
until the special meeting and to vote the Public Shares in favor of the
Acquisition Proposal and the other proposals presented to the stockholders of
the Company for consideration at the special meeting. In furtherance of the
provisions of this section 2, the Purchaser shall use reasonable efforts to
obtain a proxy to such effect from the seller of the Public Shares or to cause
such seller to vote the Public Shares in favor of the Acquisition Proposal. At
the time of the special meeting, the Purchaser shall provide confirmation
reasonably satisfactory to the Company that it has purchased up to 2,380,000
Public Shares and has used reasonable efforts to cause such Public Shares to be
voted as provided for in this section 2.

3. Insider Stock Transfers. In consideration of the purchases made by the
Purchaser pursuant to this Agreement, if the Acquisition Proposal is approved
and the transactions contemplated by the Acquisition Agreement are consummated,
the Insiders, in the aggregate, will transfer to the Purchaser, upon the closing
of such transactions, 0.1597 shares of the Company’s common stock for each share
purchased, but not more than 380,000 shares in the aggregate. Of the total
number of shares so transferred by the Insiders, each Insider will transfer the
number of shares listed next to such Insider’s name on Schedule A. Such shares
so transferred shall be unencumbered and freely tradable by the Purchaser except
for restrictions imposed by federal and state securities laws. Each Insider
represents and warrants, with respect to himself only, that he is the beneficial
owner of at least the number of shares listed next to his name on Schedule A and
that he has owned such shares since the time they were placed in escrow pursuant
to Lock-Up Agreements dated February 21, 2006 between each Insider and BB&T
Capital Markets, a Division of Scott & Stringfellow, Inc. The Purchaser
acknowledges that, notwithstanding of the transfer of such shares to the
Purchaser, such shares remain subject to the provisions of such Lock-Up
Agreements. Such shares will be entitled to registration rights pursuant to the
Registration Rights Agreement dated February 21, 2006 (the “Registration Rights
Agreement”) between the Company and the founders. Notwithstanding anything to
the contrary in the Registration Rights Agreement, at any time after six months
after the transfer of the shares transferred to the Purchaser pursuant to this
section 3, the Company will register such shares upon the demand of a
majority-in-interest of the holders of such shares made pursuant to Section 2.1
of the Registration Rights Agreement.

4. Disclosure; Exchange Act Filings. Promptly upon execution of this Agreement,
the Company will issue a press release describing this Agreement and file a
Current Report on Form 8-K under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) reporting such execution. Promptly upon the Purchaser
making a purchase of Public Shares pursuant to this Agreement, the Purchaser
will inform the

 

 

2

 

--------------------------------------------------------------------------------






Company thereof. The Company will thereupon issue a press release describing
such purchase and file a Current Report on Form 8-K with respect thereto at such
time that counsel advises is necessary or appropriate to do so. The Purchaser
will also file any forms or schedules required to be filed by the Purchaser
pursuant to Section 13 or Section 16 of the Exchange Act with respect to or as a
result of such purchase. The parties to this Agreement shall cooperate with one
another to assure that all such forms, schedules and reports and other
disclosures are accurate and consistent.

5. Representation. The Company and Messrs. Martell and Burns each represents and
warrants that all information in the Proxy Statement distributed to the
stockholders of the Company in connection with the special meeting relating to
the Company’s trust account and liabilities of the Company that could affect the
trust account are true and correct as of this date in all material respects.
Attached hereto as Schedule B is a list of amounts owed to vendors and others
who have not waived their rights to collect amounts owed to them from funds in
the trust account.

6. Entire Agreement; Amendment. This Agreement constitutes the entire agreement
among the parties with respect to the subject matter hereof and may be amended
or modified only by written instrument signed by all parties. The headings in
this Agreement are for convenience of reference only and shall not alter or
otherwise affect the meaning hereof.

7. Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New York, including the conflicts of law
provisions and interpretations thereof. 

8. Counterparts. This Agreement may be executed in one or more counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. Delivery of an executed signature page by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Agreement.

[Signature Page Follows]

 

 

3

 

--------------------------------------------------------------------------------






[Signature Page to Agreement Dated February 1, 2008]

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

PURCHASER:



 


CLARK-GLAC INVESTMENT, LLC

       



 

By: 

/s/ J. Maier

 

 

Name: 

 Jay Maier

 

 

Title:

 VP

 

 

 

INSIDERS:



 


/s/ James J. Martell

 

 

James J. Martell

 

 


/s/ Gregory E. Burns

 

 

Gregory E. Burns

 

 


/s/ Maurice Levy

 

 

Maurice Levy

 

 


/s/ Mitchel Friedman

 

 

Mitchel Friedman

 

 

 

GLOBAL LOGISTICS ACQUISITION CORPORATION

 

 

 

 



 

By: 

/s/ Gregory E. Burns

 

 

Name: 

 Gregory E. Burns

 

 

Title:

Chief Executive Officer and President

 

 

4

 

--------------------------------------------------------------------------------






SCHEDULE A

 

James J. Martell

102,000 Shares

Gregory E. Burns

88,000 Shares

Maurice Levy

8,750 Shares

Mitchel Friedman

181,250 Shares

SCHEDULE B

 

Capital Systems, Inc. (Printer)

$126,646.51

State of Delaware Franchise Taxes

$106,558.89

 

 

5

 

--------------------------------------------------------------------------------